The
election of Mr. Jean Ping to the presidency of the
General Assembly at its fifty-ninth session does honour
to our continent, to our subregion of Central Africa and
to his country, Gabon. I congratulate him sincerely on
behalf of my delegation. We are familiar with Mr.
Ping’s high sense of duty, his selfless dedication to his
work and his great skill, and we have no doubt that —
like his predecessor, His Excellency Mr. Julian Hunte
of Saint Lucia — he will spare no effort to meet our
expectations.
To the Secretary-General we say how much we
appreciate his initiatives and his tireless efforts to
make the Organization more effective.
At the Millennium Summit, Member States made
solemn and very important commitments. Today,
despite the fact that some progress has been made in
implementing the Millennium Development Goals, the
situation remains troubling. The assessment of the
implementation of the Goals scheduled for 2005 is thus
of particular importance. Here, we support all
initiatives that would give fresh impetus to
international cooperation to combat poverty and
hunger. I am thinking in particular of the initiative of
His Excellency President Luiz Inácio Lula da Silva of
the Federative Republic of Brazil, which rightly
focuses on the Millennium Development Goals and on
the Monterrey Consensus. The African Union’s
Extraordinary Summit on Employment and Poverty
Alleviation in Africa, held on 8 and 9 September in
Ouagadougou, Burkina Faso, was also intended to
address those concerns.
In spite of all the problems that have hobbled the
Doha round of multilateral trade negotiations, the
resumption of negotiations this summer in Geneva
gives us some reason to hope for the establishment of
equitable rules of international trade. We continue to
hope for greater equity and solidarity among poor and
rich nations with a view to achieving globalization that
is fair. We therefore support the recommendations of
the World Commission on the Social Dimension of
Globalization.
To meet the Millennium Development Goals, we
also need peace and security — which, unfortunately,
are lacking in a number of regions. The situation in the
Middle East continues to concern us. Peace, that
fundamental aspiration, remains beyond the grasp of
46

the peoples of the region; it is our joint responsibility
to put in place the conditions for lasting peace.
In Africa, the attention of the international
community remains focused on the too-great number of
crises. To be sure, we can be pleased at recent
developments in the situation in Côte d’Ivoire,
following the Accra III summit, but we must continue
to work to make the process irreversible.
In the Sudan, the Darfur crisis continues to be of
great concern, in both its humanitarian and its political
dimensions. A greater mobilization by the international
community is required to support the efforts of the
African Union. The objective is to avoid a disaster and
to ensure peace for the people of the Sudan.
In our subregion of Central Africa, we were
pleased with the positive outcome on 12 July 2004 of
the national forum held in Sao Tome and Principe,
scheduled under the Memorandum of Understanding,
dated 23 July 2003, and concluded under the auspices
of the Economic Community of Central African States,
the Community of Portuguese-Speaking Countries, the
African Union, the United States of America and
Nigeria.
In the Central African Republic, where there is
still a peacekeeping force of the Central African
Economic and Monetary Community, supported
logistically by France, our hope is to see the
democratic process move forward and proceed to the
general elections which are scheduled for 2005.
We welcome the efforts of the international
community in Burundi — in particular, the South
African mediation — for the results achieved to date.
We call upon the political leaders of that country to
remain focused on the national interests. Unity and
development in Burundi depend on that.
In the Democratic Republic of the Congo,
political life in the eastern part of the country in
particular has recently been marked by a number of
grave events such as the Ituri crisis, the Bukavu
rebellion and the Gatumba massacres. We renew our
support for the global and inclusive agreement, as well
as for the institutions for transition.
We call on the international community to
continue to pay all the attention required to that
country, and we support all initiatives that would
increase troop strength and the means of action of the
United Nations Organization Mission in the
Democratic Republic of the Congo. It is in that context
that we are pleased with today’s signature of the terms
of reference of the joint oversight mechanism between
the Democratic Republic of the Congo and Rwanda.
That overview of the political situation in our
subregion, which includes a number of countries in
post-conflict situations, fully justifies the request of
Central Africa to have a United Nations office. We are
pleased with the existence of the United Nations
Standing Advisory Committee on Questions of
Security in Central Africa and, in particular, the work
given to that Committee. We wish to continue to have
the input of the Committee in its relations with the
competent bodies of the subregion, in light of what is
at stake.
Similarly, we expect implementation of the
conclusions of the multifaceted mission that was
dispatched to Central Africa in June 2003 by the
Secretary-General. We appreciate those conclusions as
being very relevant, especially those establishing
programmes for disarmament, demobilization and
reintegration to help consolidate the peace processes
taking place; helping to stop the spread of HIV/AIDS;
stopping the circulation of small arms and light
weapons; protecting the environment and creating
conditions for development in Central Africa.
In order to meet all of the challenges and to
establish all the conditions required for stability, we are
placing our hopes on the international conference for
peace, security, democracy and development in the
Great Lakes region, preparations for which are already
under way. That conference will undoubtedly be an
excellent opportunity to search for lasting solutions to
the recurrent crises that cause bloodshed in the region.
I reiterate my country’s willingness to make its
contribution to that process.
As you know, the Republic of the Congo is
among the countries in our subregion which is in a
post-conflict situation. Under the leadership of
President Denis Sassou-Nguesso, Congo is
endeavouring at the same time, to consolidate peace
and to re-establish a comprehensive macroeconomic
equilibrium.
Among our current priorities, the question of
disarmament, demobilization and reintegration
continues to be very important. Our national
programme concerning those issues will, for the 2004-
2006 period, involve more than 40,000 ex-combatants.
47

The efforts of the Government, which are supported —
and we appreciate that support — by the European
Union, the United Nations Development Programme
and the World Bank, will be continued. We would also
appreciate any other contribution that would help the
Congolese Government resolve that thorny issue.
Additionally, Congo, in hoping to benefit from
the Heavily Indebted Poor Countries Debt Initiative, is
very sensitive to the decisions taken in Paris on 9 and
14 September 2004, respectively, by the Paris Club and
the donors. Here I reiterate the appreciation of my
Government for those efforts. Congo’s eligibility for
that Initiative will undoubtedly allow us to allocate a
majority of our resources for development and
therefore to follow up with what was contained in our
Poverty Reduction Strategy Paper, which we expect
will be validated by the International Monetary Fund
and the World Bank.
That would help us succeed in our efforts, within
our national plan, concerning good governance and
transparency in the management of our national affairs.
Therefore, in following up on those various objectives,
our country has joined the African Peer Review
Mechanism under the New Partnership for Africa’s
Development and we have signed on to the Extractive
Industries Transparency Initiative.
Concerning the environment, we are involved in a
partnership with the international community
concerning the Congo Basin Initiative. Brazzaville will
shortly host a summit that will consider plans to
conserve the forests of this world heritage area. We
therefore welcome the support given to that plan by
France, the United Nations, the European Union, the
United States, Germany, South Africa and a number of
non-governmental organizations.
Congo reiterates its support for multilateralism.
We remain convinced that the United Nations is the
ideal framework for meeting the challenges that face
the world. But the world has changed. New challenges
are before us that require reforms that will allow the
United Nations to adapt itself to current missions and
the global configuration of the twenty-first century.
We therefore welcome the reform process
undertaken by the Secretary-General and are truly
hopeful regarding the recommendations of the high-
level panel which was set up to examine the principle
threats and challenges to collective peace and security
and to make proposals with respect to reform of the
international system.
Among the reforms expected, we firmly support
the idea of enlarging the Security Council in its two
components, namely, permanent and non-permanent
members. We must take into account — among other
things — the diversity of today’s world in order to
highlight the criteria of geographical representation
and of responsibility in the management of worldwide
affairs, without ever sacrificing effectiveness,
cohesion, transparency or credibility.
As was stated by the Secretary-General of the
United Nations, Mr. Kofi Annan, in his statement to
the General Assembly at the 3rd meeting, on
21 September, “today, more than ever, the world needs
an effective mechanism through which to seek common
solutions to common problems.” In order do this, we
must not only act together in complying with the rules
that we ourselves have implemented, but we must also
comply with the commitments we have made.